DETAILED ACTION
This office action is in response to the preliminary amendment dated May 1, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 4, 9-12, and 14 are currently amended.
	Claims 2 and 5-8 are as originally filed.
	Claims 13 and 15 are canceled.
	Claims 16-22 are newly added.
	Therefore, claims 1-12, 14, and 16-22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Stouhi (US PG Pub #2016/0368492).
As to claim 1, Al-Stouhi teaches a method for informing a motorcycle rider about a traffic scenario (Paragraph [0047] teaches a method; Paragraph [0022] teaches that a vehicle is a motorcycle; Paragraph [0028] teaches informing a driver of a target vehicle) comprising the steps of: 
detecting an environment of the motorcycle, comprising detecting: 
	an intersection; and 
	a vehicle at the intersection (Paragraph [0048] teaches sensing vehicles approaching an intersection; Paragraph [0054] teaches evaluating vehicle parameters); 
analyzing the environment to determine the traffic scenario, wherein the vehicle forms part of the traffic scenario (Paragraphs [0056]-[0059] teach determining intersection metrics as part of generating a behavioral map for an intersection including reference vehicles); 
determining, using the determined traffic scenario and a detected behaviour of the motorcycle, a probability of an accident involving the motorcycle in the traffic scenario (Paragraph [0046] teaches estimating a probability of collision between reference vehicles and target vehicles based on the behavioral map; Paragraphs [0086]-[0087] teach estimating a probability of collision based on vehicle parameters, environmental parameters, and additional data from vehicle sensors including traveling speed); and 
outputting, on the motorcycle, an alert to the motorcycle rider, wherein the alert is indicative of the probability of an accident (Paragraphs [0028] and [0091]).
As to claim 2, depending from the method of claim 1, Al-Stouhi teaches the method comprising determining whether the probability is above or below a threshold, wherein the alert 
As to claim 3, depending from the method of claim 1, Al-Stouhi teaches wherein analyzing the environment comprises determining a condition of a road surface (Paragraph [0033] teaches sensors providing data pertaining to road conditions such as wheel slip sensors and traction control sensors; Paragraph [0042] teaches weather data that influences road conditions such as snow and sleet causing icy roadways).
As to claim 11, Al-Stouhi teaches a system for informing a motorcycle rider about a traffic scenario (Paragraph [0025] teaches a system; Paragraph [0022] teaches that a vehicle is a motorcycle; Paragraph [0028] teaches informing a driver of a target vehicle) comprising: 
a processor (Paragraph [0027] teaches a target vehicle’s vehicle control device including a processor; Figure 1, Item 118); 
multiple sensors mounted on the motorcycle and connected to the processor (Paragraph [0033] teaches target vehicle sensors; Figure 1, Item 130); 
multiple haptic alert devices mounted on the motorcycle and connected to the processor (Paragraph [0029] teaches haptic devices); and 
computer readable memory storing computer readable instructions, which, when executed by the processor (Paragraphs [0004] and [0092]) cause the processor to: 
	detect an environment of the motorcycle by reading data from said sensors to detect an intersection and a vehicle at the intersection (Paragraph [0048] teaches sensing vehicles approaching an intersection; Paragraph [0054] teaches evaluating vehicle parameters); 

	determine, using the determined traffic scenario and a detected behaviour of the motorcycle, a probability of an accident involving the motorcycle in the traffic scenario (Paragraph [0046] teaches estimating a probability of collision between reference vehicles and target vehicles based on the behavioral map; Paragraphs [0086]-[0087] teach estimating a probability of collision based on vehicle parameters, environmental parameters, and additional data from vehicle sensors including traveling speed); and 
	output an alert via at least one of the haptic alert devices, the alert being indicative of the probability of an accident (Paragraphs [0028] and [0091] teach outputting an alert; Paragraphs [0029] and [0090] teach haptic devices for tactile warnings).
As to claim 14, depending from the system of claim 11, Al-Stouhi teaches the system further comprising a server connected to the processor (Paragraph [0026] teaches an intersection collision avoidance application executed in externally hosted computing infrastructure), the server configured to: 
obtain data from multiple systems for informing other motorcycle riders about traffic scenarios (Paragraph [0047] teaches receiving vehicle parameters from vehicles and environmental parameters from roadside equipment); 
analyze the data to determine traffic patterns that result in a collision or a near collision with another motorcycle (Paragraphs [0042] and [0073] teach analyzing traffic patterns); and 
communicate updates to the processor, wherein the updates include said determined traffic patterns (Paragraphs [0070] and [0089] teach continuously updating data tables and the 
As to claim 21, depending from the method of claim 1, Al-Stouhi teaches wherein determining the probability of an accident comprises determining whether: 
the vehicle, being an opposing vehicle, will turn into a path of the motorcycle (Paragraph [0078] teaches estimating a path of travel of a reference vehicle, including if the vehicle will turn or travel straight; Paragraph [0084] teaches determining if the estimated paths of the reference vehicle and target vehicle will overlap; Figures 4 and 7); or 
the vehicle, being an opposing vehicle, will turn into the path of the motorcycle after a second vehicle has advanced through the intersection ahead of the motorcycle; or 
the vehicle, being an opposing vehicle, will turn between a third vehicle and a fourth vehicle into the path of the motorcycle, the third and fourth vehicles advancing through the intersection alongside the motorcycle; or 
the vehicle, entering the intersection in a direction perpendicular to that of the motorcycle, will collide with the motorcycle (Paragraph [0078] teaches estimating a path of travel of a reference vehicle, including if the vehicle will turn or travel straight; Paragraph [0084] teaches determining if the estimated paths of the reference vehicle and target vehicle will overlap; Figures 4 and 7); or 
a fifth vehicle behind the motorcycle will collide into the motorcycle, the motorcycle being behind the vehicle as the vehicle waits to turn; or 
the vehicle, being an opposing vehicle, will turn into the path of the motorcycle, the vehicle having a view of the motorcycle at least partially obscured by a sixth vehicle turning ahead of the motorcycle.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US PG Pub #2016/0368492) as applied to claim 1 above, and further in view of Santucci et al. (Santucci; US PG Pub #2019/0176919).
As to claim 4, depending from the method of claim 1, Al-Stouhi teaches the method comprising detecting the behaviour of the motorcycle by: 
determining a speed of the motorcycle and 
determining a direction of travel of the motorcycle (Paragraph [0037] teaches determining directional orientation and speed of a target vehicle; Paragraph [0022] teaches that a vehicle is a motorcycle); 
wherein detecting the environment comprises: 
	detecting a direction of the vehicle; and 
	detecting a speed of the vehicle (Paragraph [0037] teaches determining directional orientation and speed of a reference vehicle); 
wherein the analyzing step uses data regarding the intersection, vehicle direction and vehicle speed (Paragraph [0056] teaches determining intersection metrics for the behavioral map; Paragraph [0059] teaches combining a behavioral map with vehicle speed and directional orientation data). 
However, Al-Stouhi does not explicitly teach detecting a traffic light status at the intersection; wherein the analyzing step uses data regarding traffic light status.
In the field of motorcycle sensing, Santucci teaches detecting a traffic light status at the intersection (Paragraph [0029]); wherein the analyzing step uses data regarding traffic light status (Paragraphs [0029] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Al-Stouhi with the traffic light status of Santucci because this significantly increases driving safety (Paragraph [0043]).
As to claim 5, depending from the method of claim 4, Al-Stouhi teaches the method comprising: 
weighting the probability (Paragraphs [0086]-[0087] teach estimating a probability of collision based on vehicle parameters, environmental parameters, and additional data from vehicle sensors including traveling speed), but does not explicitly teach detecting that the traffic light status is amber.
In the field of motorcycle sensing, Santucci teaches detecting that the traffic light status is amber (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Al-Stouhi with the traffic light status of Santucci because this significantly increases driving safety (Paragraph [0043]).
As to claim 7, depending from the method of claim 4, Al-Stouhi teaches the method comprising: 
calculating, using the speed and direction of the motorcycle, a time that the motorcycle is expected to take to reach a point in the intersection (Paragraph [0083] teaches predicting a timeframe in which the target vehicle will arrive at the intersection); 
calculating, using the speed and direction of the vehicle, a time that the vehicle is expected to reach the point (Paragraph [0078] teaches predicting a timeframe in which the reference vehicle will arrive at the intersection). However, Al-Stouhi does not explicitly teach calculating a difference between said times; wherein the step of determining the probability uses said difference.
However, Al-Stouhi does teach aggregating the evaluated data for the reference vehicle (Paragraph [0078]), aggregating the evaluated data for the target vehicle (Paragraph [0083]), and determining if the estimated paths of the reference and target vehicles overlap (Paragraph [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a difference between said times; wherein the step of determining the probability uses said difference because this yields the predictable result of increasing the reliability of collision prediction since a collision will only occur if vehicle paths overlap in space AND time.
As to claim 8, depending from the method of claim 7, Al-Stouhi does not explicitly teach wherein the probability is higher when said difference is less than a predetermined value than when said difference is greater than the predetermined value.
However, Al-Stouhi teaches aggregating the evaluated data for the reference vehicle (Paragraph [0078]), aggregating the evaluated data for the target vehicle (Paragraph [0083]), determining if the estimated paths of the reference and target vehicles overlap (Paragraph [0084]), and increasing or decreasing the probability based on certain factors (Paragraphs [0087] and [0089]). Based on the teaching of Al-Stouhi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a higher or lower probability based on the time difference because this yields the predictable result of increasing the reliability of collision prediction since a collision will only occur if vehicle paths overlap in space AND time.
As to claim 9, depending from the method of claim 1, Al-Stouhi teaches the method comprising detecting the behaviour of the motorcycle by: 
determining a speed of the motorcycle and 
determining a direction of travel of the motorcycle (Paragraph [0037] teaches determining directional orientation and speed of a target vehicle; Paragraph [0022] teaches that a vehicle is a motorcycle); 
wherein detecting the environment comprises: 
	detecting a second vehicle, the second vehicle forming at least a part of the traffic scenario (Paragraph [0048] teaches sensing vehicles approaching an intersection; Paragraph [0054] teaches evaluating vehicle parameters); 
	detecting a direction of the second vehicle; and 
	detecting a speed of the second vehicle (Paragraph [0037] teaches determining directional orientation and speed of a reference vehicle); 
wherein the analyzing step uses data regarding the intersection, second vehicle direction and second vehicle speed (Paragraph [0056] teaches determining intersection metrics for the behavioral map; Paragraph [0059] teaches combining a behavioral map with vehicle speed and directional orientation data).
However, Al-Stouhi does not explicitly teach detecting a traffic light status at the intersection; detecting a second vehicle behind the motorcycle; wherein the analyzing step uses data regarding traffic light status.
In the field of motorcycle sensing, Santucci teaches detecting a traffic light status at the intersection (Paragraph [0029]); detecting a second vehicle behind the motorcycle (Paragraph [0040]); wherein the analyzing step uses data regarding traffic light status (Paragraphs [0029] and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Al-Stouhi with the traffic light status and rear collision sensor of Santucci because these significantly increase driving safety (Paragraph [0043]).
As to claim 10, depending from the method of claim 9, Al-Stouhi teaches comprising: 
calculating, using the speed and direction of the motorcycle, a trajectory of the motorcycle (Paragraph [0083] teaches aggregating data including speed and direction to estimate a travel path of the target vehicle); 
calculating, using the speed and direction of the second vehicle, a trajectory of the second vehicle (Paragraph [0078] teaches aggregating data including speed and direction to estimate a travel path of the target vehicle); and 
calculating whether said trajectories interfere (Paragraph [0084]); 
wherein the step of determining the probability uses said interference calculation (Paragraphs [0046] and [0089]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US PG Pub #2016/0368492) as applied to claim 11 above, and further in view of Tetsuka et al. (Tetsuka; US Patent #9,802,537).
As to claim 12, depending from the system of claim 11, Al-Stouhi teaches wherein: 
the sensors comprise one or more of a forward facing camera, a rearward facing camera, a camera mounted in a helmet worn by the rider, a forward pointing radar, a rearward pointing radar, a forward pointing lidar, a rearward pointing lidar, an infrared detector, a microphone, a humidity sensor, a rain sensor and a temperature sensor (Paragraph [0033] teaches cameras, radar, laser, and temperature sensors), but does not explicitly teach the system further comprising a right visual alert device and a left visual alert device, and the haptic alert devices are located in a seat and on a left handlebar, a right handlebar, a left footpeg and a right footpeg.
In the field of motorcycle rider notifications, Tetsuka teaches a right visual alert device and a left visual alert device (Column 4, Lines 40-52 and Figure 1 teach outward facing left and right winkers; Column 6, Lines 26-42 and Figure 4 teach an indicator with right and left regions), and the haptic alert devices are located in a seat and on a left handlebar, a right handlebar, a left footpeg and a right footpeg (Column 9, Lines 18-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motorcycle of Al-Stouhi with the visual and haptic alert devices of Tetsuka because these devices enable effective notifications to a rider of an approaching obstacle with more detailed information about the location of the obstacle (Column 1, Lines 37-50).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US PG Pub #2016/0368492) as applied to claim 11 above, and further in view of Prokhorov (US PG Pub #2017/0213462).
As to claim 17, depending from the system of claim 11, Al-Stouhi does not explicitly teach wherein the sensors comprise a directional microphone.
In the field of vehicle hazard detecting systems, Prokhorov teaches wherein the sensors comprise a directional microphone (Paragraph [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Al-Stouhi with a directional microphone as in Prokhorov because microphones provide advantages in certain situations and may be the only sensor capable of detecting conditions if there is a lot of traffic (Paragraph [0040]) and directional microphones also provide a type of data that can help with prioritizing sensors based on a type of hazard being detected (Paragraph [0048]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US PG Pub #2016/0368492) as applied to claim 1 above, and further in view of Oettgen (US Patent #9,227,682).
As to claim 20, depending from the method of claim 1, Al-Stouhi does not explicitly teach comprising: 
detecting a change in body weight distribution of the motorcycle rider; 
determining an intent of the motorcycle rider, the intent being correlated to the change in body weight distribution; and 
using the intent of the motorcycle rider in the determination of the probability of an accident.
In the field of motorcycle safety, Oettgen teaches detecting a change in body weight distribution of the motorcycle rider (Column 3, Lines 9-20); 
determining an intent of the motorcycle rider, the intent being correlated to the change in body weight distribution (Column 3, Lines 27-36 teach stretching or standing as an intent); and 
using the intent of the motorcycle rider in the determination of the probability of an accident (Column 3, Lines 27-36 teach activating light elements or vibration elements; Column 1, Lines 29-46 teach that driving safety is reduced when a motorcyclists posture changes – in other words, the probability of an accident increases). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Al-Stouhi with the weight distribution detection of Oettgen because this increases safety of motorcycling (Column 1, Lines 26-28).

Allowable Subject Matter
Claims 6, 16, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brandmaier et al. (US Patent #10,176,524)
	Ismaili et al. (US Patent #10,553,115)
	Obuchi et al. (US PG Pub #2011/0316719)
	Zhu et al. (US PG Pub #2012/0083960)
	Shimizu et al. (US PG Pub #2017/0206789)
	Ueno et al. (US PG Pub #2021/0163013)
	Seder et al. (US PG Pub #2010/0253542)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688